DETAILED ACTION
This Office action is a response to an Application No. 17/164,383 filed on 02/01/2021 in which claims 1-18 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed which papers have been placed of record in file.

Drawings
The Examiner contends that the drawings submitted on 02/01/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/26/2021 and 11/11/2021.
Claim Objections
Claims 1, 2, 4, 7, 8, 10, 13, 14 and 16 are objected to because of the following informalities:
Claims 1, 7 and 13 recite acronyms such as “MAC, PDU, HARQ and Msg3” respectively. For clarity, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim. 
Claim 7 recites “A terminal device, comprising a processor, a memory, and…” in line 1. For clarity, it is suggested to insert the colon ":" after the word “comprising” in order to demarcate the preamble and the body.
Claims 1, 2, 4, 7, 8, 10, 13, 14 and 16 recite a contingent limitation not required to be performed by the several recitations of “if” conditional statement. In view of the broadest reasonable interpretation of the claims, MPEP 2111, these limitations may be interpreted in the sense that the limitation occurs when the conditional statement occurs, but also introduces the possibility that the conditional statement may not occur. If the condition for performing the conditional statement is not satisfied, the functionality recited by the statement need not be carried out in order for the claimed functionality to be performed. Since the claim fails to recite any specific limitations regarding the possibility that the conditional statement may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the condition statement is not achieved. Thus, the limitation may be optional.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 11 and 17 recites the limitation “HARQ transmission of a Msg3” in line 3 respectively. It is unclear whether “a Msg3” is referring to because “a target MAC PDU” is transmitted using a HARQ procedure as per claim 3 and there is no recitation of a Msg3 is transmitted. For the purpose of examination, Examiner will interpret as best understood.
Claims 5, 11 and 17 recites the limitation “the maximum HARQ transmission times” in line 4 respectively. There is insufficient antecedent basis for this limitation in the claims.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 recites “A computer-readable storage medium” in line 1.
In view of above, by disclosing “A computer-readable storage medium”, the applicant’s invention is directed towards a computer-readable storage medium storing a program/code/instructions. It is noted, however, the recitation of the medium in the Specification is not exclusory with respect to non-statutory medium types as no specific and limitation definition of “a medium” is provided. Thus, under the broadest reasonable interpretation, the full claim scope of “A computer-readable storage medium” would include non-statutory medium(s) (i.e., signal-based medium) such as carrier waves (i.e., signal per se).
A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory. Since the scope of “One or more computer-readable media” includes these non-statutory substances, claim 13 is directed to a non-statutory subject matter.
Claims 14-18 are also rejected for the same reason as non-statutory subject matter set forth in claim 9 above because they are dependent upon the rejected claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 2011/0261763 A1) hereinafter “Chun”. The U.S. reference, Chun, was cited in IDS filed on 07/26/2021.
Regarding claims 1, 7 and 13, Chun discloses Claim 1 of a random access method, applied to a terminal device (see FIG. 6 and 11; see ¶ [0096] [0137], UE to perform a contention based random access procedure); Claim 7 of a terminal device, comprising a processor, a memory, and a computer program that is stored in the memory (see FIG. 11; see ¶ [0136-39], UE comprises a processor and buffer); and  Claim 13 of a computer-readable storage medium, wherein the computer-readable storage medium stores a computer program (see FIG. 11; see ¶ [0136-37], the configuration of the processor of UE for performing a random access operation) and comprising:
reserving a first MAC PDU buffered in a HARQ buffer (see FIG. 6; see ¶ [0098], UE generates a MAC PDU to store in a HARQ buffer), wherein
the first MAC PDU is a PDU that is buffered in a Msg3 buffer in a contention random access procedure (see FIG. 6; see ¶ [0098], UE store the MAC PDU in a Message 3 (Msg3) buffer), the second MAC PDU is PDU that comprises at least data content of the first MAC PDU and is buffered in a target buffer, and the target buffer and the Msg3 buffer are different buffers (the claim recites multiple functionalities by using “or” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still being met).

Regarding claims 2, 8 and 14, Chun discloses wherein the reserving a first MAC PDU buffered in a HARQ buffer comprises:
reserving the first MAC PDU buffered in the HARQ buffer (see FIG. 6; see ¶ [0098], UE generates a MAC PDU to store in a HARQ buffer).

Regarding claims 3, 9 and 15, Chun discloses wherein after the reserving a first MAC PDU buffered in a HARQ buffer comprises:
transmitting a target MAC PDU to a network side device by using a HARQ procedure until a transmission stopping condition is met (see FIG. 6; see ¶ [0098], UE transmits the MAC PDU stored in the HARQ buffer to the eNB at a transmission time point of the HARQ process), wherein
the target MAC PDU comprises either the first MAC PDU (see FIG. 6; see ¶ [0098], the MAC PDU stored in the HARQ buffer i.e., a target MAC PDU).

Regarding claims 6, 12 and 18, Chun discloses wherein before the buffering a second MAC PDU in a HARQ buffer, the method further comprises:
generating the second MAC PDU based on the data content of the first MAC PDU; and storing the second MAC PDU in the target buffer (Claim 1 recites multiple functionalities by using “or” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still being met which dependent upon claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Lee et al. (US 2018/0013521 A1) hereinafter “Lee”.

Regarding claims 4, 10 and 16, Chun discloses the transmitting a target MAC PDU to a network side device by using a HARQ procedure (see FIG. 6; see ¶ [0098], UE transmits the MAC PDU stored in the HARQ buffer to the eNB at a transmission time point of the HARQ process), does not explicitly disclose if the transmission stopping condition is met, flushing the target MAC PDU buffered in the HARQ buffer.
However, Lee discloses after the transmitting a target MAC PDU to a network side device by using a HARQ procedure until a transmission stopping condition is met (see FIG. 14; see ¶ [0165-72], UE transmits the MAC PDU stored in the HARQ buffer and configures the transmission counter), the method further comprises:
if the transmission stopping condition is met, flushing the target MAC PDU buffered in the HARQ buffer (see FIG. 14; see ¶ [0171-74], if the counters reaches the maximum value, flushing the HARQ buffer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide if the transmission stopping (Lee: see ¶ [0171-74]).

Regarding claims 5, 11 and 17, Chun does not explicitly disclose the maximum HARQ transmission times.
However, Lee discloses wherein the transmission stopping condition comprises at least one of the following: the maximum HARQ transmission times of the Msg3 is reached (see FIG. 14; see ¶ [0171-74], if the counters reaches the maximum value, flushing the HARQ buffer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the maximum HARQ transmission times as taught by Lee, in the system of Chun, so that it would provide not to keep transmitting the MAC PDU multiple times after reaching the maximum counter value (Lee: see ¶ [0171-74]).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2018/0310201 A1) entitled: “Method for Transmitting a HARQ Transmission in a Wireless Communication System and a Device therefor”
Shi (US 2020/0119860 A1) entitled: “Method for Clearing HARQ Cache, Device and Computer Storage Medium”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462